Title: Remarks & Occurs. in July [1772]
From: Washington, George
To: 




July 3d. Began my Wheat Harvest at Muddy hole & Doeg Run in the following Manner. Viz.—At Doeg Run with the two Davy’s & two Sons of Brummit as Cradlers, & the Wheat being rather green no regular assortment of Cradlers was allotted to them as yet.
At Muddy hole, Palmer (who did not work himself, but only acted as an Instructer) and Six of the youngest Cradlers began.


   
   Brummit may be William Brummitt, who lived close enough to GW to have made occasional use of the blacksmith at Mount Vernon (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 76).



 



6. Began in the Neck with Mike & Tom and three white Men. But as hands were Shifted from place to place there were sometimes more, & sometimes less in each Field.
 


10. Finished the Harvest at Muddy hole & carried the hands from thence to the Ferry Plantation.
 


11. Finished at Doeg Run, from whence some hands went into the Neck, and the Rest to the Mill.
 


18. Compleated my Harvest in the Neck—The Ferry Plantation, & every where else. Began to Sow Wheat in the Neck.
 


22d. Began to cut my Meadow at the Mill & finished it the 30th.
 


23. Began to Ditch the Swamp at the Ferry.
 


24. Captn. Brodie Saild for the West Indies with my Flour on Board 273 Barls.
 


27. Began to Sow Wheat at Muddy hole; also at Doeg Run.
 


30. Finished Sowing one Cut in the Neck—that is the uppermost but one on the Creek 67 [bushels].
 


31. Began to Sow Wheat at the Mill.
